The plaintiff in error, hereinafter called defendant, was convicted in the district court of Sequoyah county on a charge of assault with intent to kill and was sentenced to serve a term of 10 years in the state penitentiary.
This case was tried in May, 1925, and the appeal lodged in this court in November following. No briefs have been filed in support of the appeal, nor was there any appearance for oral argument at the time the case was submitted. *Page 359 
Where an appeal is prosecuted to this court upon a conviction for a felony and no briefs in support of the appeal nor argument made, this court will examine the record for jurisdictional or fundamental errors, and, if none appear and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this in this case and find that the information properly charges the offense of assault with intent to kill. The record discloses that on January 30, 1925, a quarrel took place near the home of defendant at Vrona, in Sequoyah county, in which defendant with a pistol shot May Keen, his daughter-in-law, through the body. The details of this difficulty are rather sordid, and no purpose would be served by reciting any part of it. The trial was fairly conducted and the evidence reasonably supports the verdict.
The case is affirmed.
DOYLE, P.J., concurs.
DAVENPORT, J., absent, not participating.